NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT


J. WILLIAM RIGGS, REBECCA RIGGS             )
BRUNNER, ALEXANDER M. GENUNG,               )
and ELIZABETH GENUNG TAYLOR,                )
                                            )
              Appellants,                   )
                                            )
v.                                          )      Case No. 2D17-5069
                                            )
ANDREW GOOD, MICHAEL GOOD,                  )
and SUSAN GOOD KNOTT,                       )
                                            )
              Appellees.                    )
                                            )

Opinion filed October 31, 2018.

Appeal from the Circuit Court for Collier
County; Geoffrey H. Gentile, Judge.

Christopher D. Donovan, Cathy S. Reiman,
and John T. Blakely of Roetzel & Andress,
LPA, Naples, for Appellants.

Kevin C. Ambler of the Ambler Law Group,
Tampa, for Appellees.


PER CURIAM.


              Affirmed.




LaROSE, C.J., and CASANUEVA and ROTHSTEIN-YOUAKIM, JJ., Concur.